Citation Nr: 1519997	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  06-10 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a thyroid disability, to include hyperthyroidism and status post thyroid cancer.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956, December 1956 to December 1962, February 1963 to January 1966, and May 1967 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the claim of whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypothyroidism.  

The Veteran appeared at a hearing before a Decision Review Officer (DRO) at the RO in February 2007 and testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ) in July 2008.  Transcripts of both hearings are of record.

In November 2008, the Board reopened the Veteran's claim.  Thereafter, the matter was remanded for additional development in November 2008, December 2009, and February 2012.  Pursuant to the remands' directives, the RO did the following: obtained additional relevant records; provided an examination; requested a radiation dose estimate; obtained an opinion as to the relationship between the Veteran's thyroid disability and his reported in-service radiation exposure; and readjudicated the claim on appeal.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).

In the Veteran's February 2007 testimony before the DRO, the Veteran reported that he was prescribed thyroid medication for over twenty years at VA medical facilities after his retirement from service, though no one ever touched his neck and his condition was misdiagnosed.  In its December 2009 remand, the Board referred this possible claim to the Agency of Original Jurisdiction (AOJ).  As this matter has not yet been adjudicated by the AOJ, it is referred again to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

A thyroid disability did not have onset during active service; did not manifest within one year of separation from active service; was not caused or aggravated by exposure to mustard gas, Lewisite, or ionizing radiation in service; and was not otherwise caused by active service.


CONCLUSION OF LAW

The criteria for service connection for a thyroid disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311, 3.316 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that VA provided the required notice in letters dated November 2004, March 2006, December 2007, November 2008, and September 2012.  Pursuant to VA's duty to assist a claimant in the development of a claim, VA provided an examination in March 2009 and obtained an opinion from the Director of the Post 9-11 Era Environmental Health Program (written for the Under Secretary of Health) in August 2014.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  Additionally, VA has associated with the Veteran's claims file his VA treatment records, non-VA treatment records, and available service treatment records (STRs).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In September 2010, the Department of the Army informed VA that the United States Army Dosimetry Center was unable to locate any records for the Veteran and VA issued a formal finding regarding the unavailability of Army dosimetry records for the period November 1954 to June 1976 in a November 2012 memorandum.  Additionally, the Department of the Army Health Physics Program informed VA in May 2014 that the United States Army Medical Command was unable to provide a radiation dose estimate.  To the extent possible, the duty to assist has been fulfilled.

As previously acknowledged, the Veteran was afforded a hearing before a VLJ in July 2008, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the Board hearing, the VLJ stated the issue on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claim that were lacking to substantiate the Veteran's claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

A.  Relevant Legal Principles

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as endocrinopathies.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. § 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection may be granted.

In addition, cancer of the thyroid shall be service connected if it becomes manifest in a radiation-exposed veteran.  See 38 C.F.R. § 3.309(d)(1)-(2).  A "radiation-exposed veteran" is a veteran who while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a "radiation-risk activity," which includes the following: (A) onsite participation in a test involving the atmospheric detonation of a nuclear device; (B) the occupation of Hiroshima or Nagasaki, Japan during specific periods; (C) internment as a prisoner of war in Japan during World War II; (D) service in which the service member was present during a specific period of time on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee; and (E) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort.  38 C.F.R. § 3.309(d)(3)(i)-(ii).

Additionally, service connection for a radiogenic disease, such as thyroid cancer, can be pursued on the basis of exposure to ionizing radiation under 38 C.F.R. § 3.311.  Specifically, section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended that the disease is a result of exposure to ionizing radiation in service.  The claim is referred to the Under Secretary for Benefits for further consideration before it is adjudicated when it is determined that (i) a veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki during a specific period, or other activities as claimed; (ii) the veteran subsequently developed a radiogenic disease; and (iii) the radiogenic disease became manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(1), (5).  Notably, if any of the foregoing three requirements are not met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances.  38 C.F.R. § 3.311(b)(1).

Factors to be considered in determining whether a veteran's disease resulted from exposure to ionizing radiation in service include: the probable dose, rate, and duration as a factor in inducing the disease; the relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; the veteran's gender and pertinent family history; the veteran's age at time of exposure; the time-lapse between exposure and onset of the disease; and the extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease.  38 C.F.R. § 3.311(e).

38 C.F.R. § 3.316, which addresses claims based on chronic effects of exposure to mustard gas and Lewisite, provides that exposure to the specified vesicant agents during active service under the following circumstances together with the subsequent development of any of the indicated conditions is sufficient to establish service connection for the listed condition:  (1) full-body exposure to nitrogen or sulfur mustard during active service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung, or squamous cell carcinoma of the skin; (2) full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease; or (3) full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).

B.  Evidence 

During his July 2008 Board hearing and in various statements submitted from September 2002 to December 2012, the Veteran presented multiple theories of entitlement with regard to his claim for service connection.  First, he contended that his thyroid disability first manifested in service and he was treated for a thyroid condition within one year of his separation from service.  Second, he contended that he was exposed to mustard gas, Lewisite, missile fuels, and cleaning agents and that this exposure caused his current thyroid disability.  Last, he contended that he was exposed to ionizing radiation during service and that such radiation caused his current thyroid disability.  

The Veteran's STRs document multiple reports of a sore throat in addition to tonsillitis and a March 1957 tonsillectomy.  In a dental patient history that was recorded in February 1975, the Veteran endorsed that he was never treated for thyroid disease.  The report of the Veteran's February 1976 separation examination indicates that the Veteran's "mouth and throat" were abnormal, but only noted such abnormality with regard to his tonsillectomy.  The Veteran's endocrine system was evaluated as "normal."  Similarly, the Veteran endorsed in a February 1976 report of medical history that he did not have at that time and never had "thyroid trouble."  The Veteran endorsed "ear, nose, or throat trouble," but attributed this trouble to his tonsillectomy.

In addition, the February 1976 examination report shows that the Veteran's general health was evaluated using a "PULHES" profile.  "The 'P' stands for 'physical capacity or stamina'; the 'U' stands for 'upper extremities'; the 'L' stands for 'lower extremities'; the 'H' stands for 'hearing and ear'; the 'E' stands for 'eyes'; and the 'S' stands for 'psychiatric.'  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987)."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "PULHES" profile reflects the overall physical and psychiatric condition of the examinee on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect that is below the level of medical fitness for retention in the military service).  See generally id.  The number "1" appears in category "P" in the February 1976 examination report.

The postservice evidence of record includes VA treatment records for the period October 1977 to April 1993 that document treatment for dermatological and orthopedic conditions, but are negative for any diagnosis of or treatment for a thyroid condition.  Included in these records is an October 1983 treatment note that indicates that the Veteran was in good general health at that time.  In addition, laboratory results dated October 1983 and May 1985 indicate that the Veteran's thyroxine, triiodothyronine (T3) uptake, thyroid stimulating hormone (TSH), free thyroxine index (FTI, T7), and thyroxine-binding globulin (TBG) were all within normal limits; no diagnoses or conditions are associated with these results.

In June 1998, a VA clinician requested a thyroid profile.  June 1998 laboratory results show that the Veteran's TSH level was abnormally high at that time, and the record indicates that a VA clinician prescribed Levothyroxine in July 1998.  A February 1999 treatment note documents a diagnosis of hypothyroidism, specifically.  Thereafter, the Veteran underwent a total thyroidectomy in April 2004 due to "newly discovered" papillary thyroid carcinoma (PTC), as shown by non-VA treatment records.  An April 2004 discharge summary indicates that the Veteran had a several year history of hoarseness as of April 2004, but was otherwise asymptomatic.

In an April 2007 statement, non-VA physician Dr. B.W. documented the Veteran's report that he was exposed to mustard gas during service, and Dr. B.W. reported that "[i]t has been established in medical literature that there is a correlation between Mustard Gas exposure and the development of thyroid carcinoma."  The Veteran's endocrinologist, non-VA physician Dr. W.L., reported in a January 2009 statement that he has treated the Veteran since August 2005 and that the Veteran has required close monitoring and Thyroid Stimulating Hormone (TSH) suppression therapy to treat residual disease since his thyroidectomy.  Dr. W.L. reported that he is aware of the Veteran's medical history by way of discussions/evaluations with the Veteran.  Notably, based on the Veteran's reports, Dr. W.L. reported that the Veteran has a history of exposure to ionizing radiation, mustard gas, and Lewisite during service.  Dr. W.L. concluded that while neither mustard gas nor Lewisite are known to cause thyroid cancer specifically, exposure to ionizing radiation is a well-known and well-documented risk factor for development of thyroid cancer and opined that the Veteran's recurrent exposure to ionizing radiation during active duty is more likely than not the cause of his PTC.  Dr. W.L. supported his opinion regarding the relationship between thyroid cancer and radiation exposure with citations to various medical studies.

Non-VA endocrinologist Dr. K.R., who began to treat the Veteran in July 2010, also attributed the Veteran's PTC to radiation exposure.  In a statement dated June 2013, Dr. K.R., like Dr. W.L., acknowledged that she has knowledge of the Veteran's exposure to ionizing radiation, mustard gas, and Lewisite by way of conversations with the Veteran.  Like Dr. W.L., Dr. K.R. provided a negative nexus opinion with regard to the Veteran's reported mustard gas and Lewisite exposure and his subsequent multinodular goiter and thyroid malignancy, but reported that exposure to ionizing radiation is a well-known and well-documented risk factor for the development of malignancy such as thyroid cancer and noted that radiation-induced cancer is typically diagnosed several decades after exposure.  

A May 2014 memorandum from the Portfolio Director of Occupational Health Sciences in the Army Health Physics Program (Portfolio Director) explained that it is unlikely that the Veteran received a radiation dose that exceeded 5 milliSievert (mSv) (0.5 rem) per year, which is the annual exposure limit for the general population during the period under consideration, based on review of the Veteran's job history and various other records that were provided to the Army for review.

In a memorandum issued on behalf of the Under Secretary for Health in August 2014, the Director of the Post 9-11 Era Environmental Health Program (DEHP) opined that based on information derived via the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH), it is not likely that the Veteran's thyroid cancer can be attributed to radiation exposure while in service.  Notably, the DEHP reported that the May 2014 radiation dose estimate of 5 mSv (0.5 rem) per year is too high considering the factors involved, but used that dose estimate as the basis for his opinion in order to give the Veteran the benefit of the doubt.

In a subsequent August 2014 letter, VA's Director of Compensation noted that the Veteran was 24 years old when he was exposed to ionizing radiation, noted that the Veteran's thyroid cancer was diagnosed 46 years after his initial exposure to ionizing radiation, acknowledged the May 2014 and August 2014 opinions of the Portfolio Director and DEHP, and cited to various other evidence in support of his opinion that there is no reasonable possibility that the Veteran's thyroid cancer is the result of exposure to ionizing radiation during service.  As the factors to be considered in determining whether a veteran's disease resulted from exposure to ionizing radiation during service include the veteran's age at time of exposure, the time-lapse between exposure and onset of the disease, and the probable radiation dose, the Board finds this opinion is highly probative.  See 38 C.F.R. § 3.311(e); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

C.  Analysis

Ionizing Radiation Exposure

At the outset, the Board is cognizant of the Veteran's assertions that his thyroid cancer had its onset in service.  The Veteran's statements are not competent and credible, however.  The STRs affirmatively do not show treatment for thyroid disease or a diagnosis of any chronic thyroid disorder or disease.  As noted above in February 1975, the Veteran noted that he was never treated for thyroid disease, which contradicts a September 2011 statement that the Veteran was treated for hypothyroidism in 1956.  See Statement of Accredited Representative in lieu of VA Form 646 (September 2011).  Of note, the September 2011 contention contradicts statements that the Veteran made during his February 2007 DRO hearing, wherein he stated that he was first treated for a thyroid condition in 1976 or 1977.  Again, the Veteran's February 1976 separation examination report shows that his endocrine system was evaluated as "normal and the Veteran endorsed the same in the February 1976 report of medical history.  He noted that he did not have and never had "thyroid trouble."  

Overall, the Board assigns little probative value to the Veteran's reports regarding the initial onset of a thyroid condition because such statements are inconsistent with what is shown by the totality of the evidence of record.  The Board also points out that the Veteran is not competent to provide information regarding the levels of radiation to which he may have been exposed, as such information is outside the realm of his personal knowledge.  See id.; Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The evidence also fails to demonstrate that the Veteran's thyroid cancer is in any way related to service or any event of service.  

The positive medical opinions of record are acknowledged.  However, they are of little or no probative value.  Dr. B.W., Dr. W.L., and Dr. K.R. relied on the Veteran's reports regarding his in-service exposure to radiation and date of onset of a thyroid condition as the basis for finding that the Veteran's current thyroid disability is related to his active service.  The Board also assigns little probative value to the opinion of a VA clinician who evaluated the Veteran in March 2009 and opined that the Veteran's condition was caused by or a result of exposure to ionizing radiation based on Dr. W.L.'s opinion.  The Veteran's reports regarding his exposure to ionizing radiation and onset of a thyroid condition are inconsistent with the remainder of the evidence of record, which fails to show that the Veteran was treated for hypothyroidism prior to 1998 and fails to show significant exposure to ionizing radiation.  

Specifically, a May 2014 memorandum from the Portfolio Director of Occupational Health Sciences in the Army Health Physics Program (Portfolio Director) explained that it is unlikely that the Veteran received a radiation dose that exceeded 5 milliSievert (mSv) (0.5 rem) per year, which is the annual exposure limit for the general population during the period under consideration, based on review of the Veteran's job history and various other records that were provided to the Army for review.  In addition, in a memorandum issued on behalf of the Under Secretary for Health in August 2014, the Director of the Post 9-11 Era Environmental Health Program (DEHP) opined that based on information derived via the Interactive Radioepidemiological Program (IREP) of the National Institute for Occupational Safety and Health (NIOSH), it is not likely that the Veteran's thyroid cancer can be attributed to radiation exposure while in service.  Notably, the DEHP reported that the May 2014 radiation dose estimate of 5 mSv (0.5 rem) per year is too high considering the factors involved, although it used that dose estimate as the basis for his opinion in order to give the Veteran the benefit of the doubt.

Moreover, as previously noted, the opinions offered by Dr. B.W., Dr. W.L., and Dr. K.R. were based on the Veteran's own reports regarding the history of his condition and his exposure to radiation.  The Veteran's post-service recollections of the onset of a thyroid disorder contradict the well-documented STRs.  The Board also acknowledges that the Veteran has asserted that his in-service tonsillitis was a manifestation of his current thyroid disability, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his current condition.  Whether a disorder is due to or related to service is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno, 6 Vet. App. at 469-70; see also Jandreau, 492 F.3d at n.4.  Based on the foregoing, the Board finds that the record confirms the lack of a nexus between any in-service condition and exposure and the Veteran's current disability.  Thus, direct service connection cannot be granted.

The Veteran also cannot avail himself of the presumption concerning chronic diseases.  A thyroid condition was not shown during his active service or within one year of active service.

Further, when considering 38 C.F.R. § 3.309(d), the evidence does not show that the Veteran is a "radiation-exposed veteran."  There is no evidence that the Veteran participated in a "radiation-risk activity" within the meaning of 38 C.F.R. § 3.309(d)(3)(ii).  

When considering 38 C.F.R. § 3.311, the Board reiterates that the Veteran is not competent to provide a radiation dose estimate.  Similarly, M.C., who served with the Veteran and submitted a February 2011 statement in which he asserted that the Veteran was exposed to high powered illuminator radar in Korea during 1972 or 1973, is not competent to provide such information either.  Thus, although various clinicians have opined that the Veteran's current disability is due to radiation exposure, such opinions were based on the Veteran's own reports of significant exposure and therefore, are of little or no probative value.  The competent evidence of record fails to show that the Veteran was exposed to radiation in excess of the annual exposure limit.  

In sum, the probative and persuasive evidence demonstrates that the Veteran's thyroid cancer did not have its onset in service, is in no way related to service or any event or radiation exposure from service, and that in-service occurrence cannot be presumed.  The evidence is against a grant of service connection on the basis of exposure to ionizing radiation.

Mustard Gas, Lewisite, Etc.

With regard to the matter of the Veteran's entitlement to service connection based on the chronic effects of exposure to mustard gas and/or Lewisite, the Board finds as a preliminary matter that the record is negative for documentation of the Veteran's exposure to vesicant agents during service.  Notwithstanding this finding, the Board will assess the Veteran's claim under this theory of entitlement in light of his reports of exposure.

As the Veteran has not claimed a condition listed under 38 C.F.R. § 3.316, the Board finds that service connection cannot be established under this regulation.  In addition, to the extent that the Veteran may have been exposed to mustard gas and Lewisite as claimed, the Board finds that the record does not demonstrate that the claimed exposure caused his current thyroid disability.  In July 2012, the Veteran submitted an article from The Anniston Star entitled "Bill would track health issues of McClellan vets," which indicated that it is possible that veterans who were stationed at Fort McClellan from 1935 to 1999 were exposed to toxic chemicals.  The Veteran also submitted the Internet article "Bill to probe toxics at Fort McClellan" regarding lawmakers' request for an investigation into the "link" between health problems and toxin exposure.

The standard for establishing service connection provides that there must be a causative relationship between the claimed disorder and the Veteran's service.  The articles note, however, that it is possible that there is a "link" between toxin exposure and health problems, generally.  Thus, the articles do not show with any reasonable certainty that mustard gas and/or Lewisite actually cause thyroid cancer.  Anecdotal evidence that indicates that toxin exposure and health problems have been observed together does not show that the Veteran's current disability was caused by his service.  Any statement that the Veteran's condition may be related to his service or any exposure to toxins during service falls below VA's standard of establishing causation-that it is at least as likely as not that the Veteran's service is the cause of the claimed disabilities.  The Board finds, therefore, that any finding of correlation is unsupported by competent and adequate evidence and does not constitute causation.  

In so finding, the Board acknowledges a March 2005 information letter from the Under Secretary for Health entitled "Health Effects Among Veterans Exposed to Mustard and Lewisite Chemical Warfare Agents," which pertains to veterans who were part of human experiments conducted by the Department of Defense up to the end of World War II.  In Attachment A to the information letter, the Under Secretary explained that the National Academy of Sciences (NAS) concluded in 1993 that there was some information linking exposure to mustard agents and Lewisite to certain long-term health effects.  Specifically, the NAS found evidence indicating a causal relationship between exposure to mustard and Lewisite chemical warfare agents to health conditions including respiratory cancers, skin conditions, and psychological disorders.  In addition, the NAS found evidence that "suggested" a causal relationship between leukemia and reproductive dysfunction.  The Board notes, however, that a causal relationship has not been established between the named agents and the thyroid cancer or any other thyroid condition.

In October 2007, a VA clinician opined that the Veteran's thyroid cancer was caused by his exposure to mustard gas during service based on an article ("Chemical Terrorism:  Diagnosis and Treatment of Exposure to Chemical Weapons") that was submitted with the opinion.  Generally, in assessing the relative probative value of competing medical opinions, the Board affords more value to the opinions that offer comprehensive explanations and complete rationales for the conclusions offered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion are entitled to any weight if it contains only data and conclusions).  Thus, the Board finds that the October 2007 opinion is of little probative value because it is conclusory in its assessment of the etiology of the Veteran's condition and finds the March 2005 information letter highly probative because it offers a complete rationale in explaining the long-term health effects of vesicants with regard to specific body systems.  In addition, the Board finds it highly probative that the article that was attached to the October 2007 opinion addresses the causative effects of vesicants and indicates that the main syndromes involved "neurologic, pulmonary, and skin and eye symptoms."

Accordingly, to the extent that the Veteran may have been exposed to vesicant agents during service, the Board finds that the preponderance of the evidence is against finding that there is a nexus between the Veteran's claimed exposure and his current thyroid disability.

The Board has considered the applicability of regulations establishing presumptive service connection for veterans who were exposed to herbicides during service, but finds that these regulations are not applicable to the present case because the Veteran's military personnel records do not show service in the Republic of Vietnam.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Evidence of exposure to herbicides has not been demonstrated.

D.  Conclusion

The preponderance of the evidence is against finding that the Veteran has a thyroid disability that had onset during his active service, had onset during an applicable presumptive period, was caused or aggravated by in-service exposure to vesicant agents or ionizing radiation, or is otherwise related to his active service.  There is no doubt to be resolved.  Thus, the appeal must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a thyroid disability is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


